UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6579



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST LEON MYERS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. William L. Osteen, District
Judge, sitting by designation. (CR-92-96, CA-97-350)


Submitted:   July 20, 1999                 Decided:   August 12, 1999


Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Leon Myers, Jr., Appellant Pro Se.    Jerry Wayne Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Myers, Nos. CR-92-96; CA-97-350

(W.D.N.C. Mar. 18, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2